Fish, J.
1. Where in resistance to a dispossessory warrant sued out nya father against his daughter, to evict her from land, she hied a counter-affidavit denying the existence of the relation of landlord and tenant between the plaintiff and herself, and on the trial of the issue thus formed it appeared, from the undisputed testimony on both sides, that she took possession of the land under a parol agreement with her father, whereby she became bound to pay to him annually thirty dollars and to board him four months oí every year while he ■ lived, neither however treating or regarding this agreement as a contract of rental, and the only controversy respecting its terms being that the father contended she was not to become the owner of the ■ land until his death and she contending that her ownership was to ■ begin with her possession: Held, that, in any view of the evidence,. the relation of landlord and tenant did not exist between the parties, and therefore a verdict in the plaintiff’s' favor was contrary to ■ law.
2. The foregoing lays down the law by which, upon the facts as disclosed by the record, the determination of the present case should be ■ controlled. Judgment reversed.

All the Justices concurring.